 Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 1 of 26 PageID# 1




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division



INTERNATIONAL ACADEMIC CITY                           )
Gulan Street, Behind RT Bank                          )
Erbil – Iraq                                          )
                                                      )
&                                                     )
                                                      )
DR. SAQI BARZANI                                      )
MRF QUATRO                                            )
GULAN STREET, ERBIL-IRAQ                              )
                                                      )
                                                      )
                       PLAINTIFFS,                    )       Civil Case No. 1:20-cv-193
                                                      )
V.                                                    )
                                                      )
STRATFORD UNIVERSITY, INC.                            )
SERVE: DANIEL E. INGERSOLL                            )
REGISTERED AGENT                                      )
1775 WIEHLE AVE, SUITE 400,                           )
RESTON, VA, 20190 - 0000, USA                         )
dba                                                   )
STRATFORD UNIVERSITY,                                 )
a subsidiary of Stratford University, Inc.            )
                                                      )
&                                                     )
                                                      )
RICHARD R. SHURTZ                                     )
3319 Cranbrook Ct,                                    )
Oakton, VA, 22124                                     )
                                                      )
                       DEFENDANTS                     )

                                             COMPLAINT

       NOW COMES Plaintiff International Academic City (“IAC”) and Dr. Saqi Barzani, by

counsel, and states in support of its Complaint against Stratford University, Inc. and its

subsidiary Stratford University, (collectively “Stratford”) and Richard R. Shurtz as follows:


                                                 1
 Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 2 of 26 PageID# 2




        This a suit for breach of fraudulent inducement of contract, defamation, and tortious

interference with contract and the substantial damages, that IAC has suffered due to Defendants’

tortious actions.

                                               PARTIES

   1. Plaintiff IAC is an Iraqi corporation and is an educational company located in Erbil,

        Kurdistan, Republic of Iraq. Plaintiff Dr. Saqi Barzani is a dual United States and Iraqi

        citizen who resides in Erbil, Iraq. IAC brings suit under Counts I – V, and Dr. Barzani

        sues only for defamation in Counts I.

   2.   Defendant Stratford University, Inc. is a Virginia corporation and a for-profit university

        with principal office in Reston, Virginia. Defendant Stratford University has been

        identified by Stratford University, Inc. as its subsidiary and upon information and belief

        is a trade name of Stratford University, Inc.

   3. Dr. Richard R. Shurtz is the President and founder of Stratford University and directed

        and personally participated in Stratford’s tortious conduct, described herein.

                                     JURISDICTION AND VENUE


   4. This Court has diversity jurisdiction in this case under 28 U.S.C. § 1332 because

        complete diversity exists between the Plaintiff and Defendants and the amount in

        controversy exceeds $75,000. Venue is proper in this Court under 28 U.S.C. § 1391.This

        Court has personal jurisdiction over this lawsuit because the underlying tortious conduct

        arose and occurred in this District.

                                          OPERATIVE FACTS

   5. In 2013, Stratford and Shurtz, and one of IAC’s founders and its President, Dr. Saqi

        Barzani, briefly worked together to try to establish a branch campus of Stratford in Erbil,

                                                  2
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 3 of 26 PageID# 3




    Kurdistan under a predecessor company, Digital City. The parties briefly obtained a

    license to do so. However, due to unstable country conditions, the license expired and

    the parties did not continue their efforts for several years, although they stayed in contact

    periodically. After the defeat of ISIS, in 2018, Dr. Barzani and a new company he began,

    IAC, began renewed efforts to obtain a branch campus in Erbil, again working with

    Stratford to do so.

 6. Stratford obtains its academic crediting through the national accrediting agency,

    Accrediting Council for Independent Colleges and Schools. (“ACICS”). In April 2018,

    ACICS placed Stratford University under a show-cause directive., and found numerous

    other non-compliance violations. Ex. 1A, at p. 2, 4. A show-cause directive is a step

    short of suspension or revocation of accreditation. In accordance to the ACICS

    Accreditation Criteria, any institution under show-cause directive cannot initiate or obtain

    approval for a new branch campus, a teaching center, or any new academic activities.

 7. Pursuant to ACICS Accreditation Criterion # 2-2-104: Initiation of Additional Campus

    Activity: “An institution under a show-cause directive or a negative action will not

    receive approval from ACICS for the initiation of any branch campus while the action is

    in effect.” Ex. 2.

 8. In May 2018, Defendant Stratford President Dr. Richard Shurtz and Stratford Vice

    President Feroze Khan started negotiation with IAC to open a Stratford branch-campus in

    Erbil, Iraq. These Defendants falsely led IAC to believe that it was fully accredited with

    ACICS and that such accreditation would cover Stratford’s branch campus in Erbil.

    Defendants fraudulently concealed the critical and material fact that it was under a April

    2018 show-cause directive and other non-compliance violations, that prohibited Stratford



                                              3
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 4 of 26 PageID# 4




     from obtaining approval for accreditation of a branch campus during the duration of the

     show-cause action. Defendant Schutz knew of Stratford’s show-cause directive, and the

     material harm this would cause to IAC’s branch campus, yet he willfully withheld this

     crucial information from IAC and its principals during the negotiation for the Erbil

     branch campus. Likewise, Defendants concealed a subsequent August 2018 show-cause

     directive against Stratford, Ex. 1B at p. 3, and multiple other ACICS adverse actions

     against Stratford that separately amounted to 107 non-compliance items. 1 Instead of


     1
      For all adverse actions and show-cause directives against Stratford undisclosed to IAC
     see:
       December 2019
 Institutional Show-Cause Directive Issued
       https://static1.squarespace.com/static/5ce58a38738b880001909396/t/5dfd2f6130fd8b286b5c9b7d/1576873
       827554/00019411_Stratford-FC_RA-SC_Redacted.pdf
       Institutional Compliance Warning Issued
       https://static1.squarespace.com/static/5ce58a38738b880001909396/t/5e0a18e881e14d1a253d6254/157772
       0041722/00239628_SAR_Stratford_CW.pdf
       August 2019
  Institutional Compliance Warning Continued
  Stratford University (00019411), Falls Church, VA – Main Campus
  Stratford University (00039666), Glen Allen, VA
  Stratford University (00019413), Woodbridge, VA
  Stratford University – Baltimore Campus (00108252), Baltimore, MD • Stratford University (00135520),
  Newport News, VA
  Stratford University (00029108), New Delhi, Noida, India
       https://static1.squarespace.com/static/5ce58a38738b880001909396/t/5d824829cf1e8a6558472956/156881
       9242208/Summary+of+August+2019+Council+Actions.pdf
  May 2019
  Institutional Compliance Warning Issued
       https://static1.squarespace.com/static/5ce58a38738b880001909396/t/5da608554b7872301823ba1a/157116
       2197472/Summary+of+April+2019+Council+Actions.pdf
  December 2018
  Institutional Show-Cause Directive Continued
  https://static1.squarespace.com/static/5ce58a38738b880001909396/t/5d8259a9aef68661e45a2d0c/1568823721
  565/Summary+of+December+2018+Council+Actions.pdf
  August 2018
  Institutional Show-Cause Directive Issued
  Stratford University (00019411), Falls Church, VA (Data Integrity)
       https://static1.squarespace.com/static/5ce58a38738b880001909396/t/5d8259b85186f55aa75e7b7c/1568823
       736608/Summary+of+August+2018+Council+Actions.pdf
  May 2018
  Institutional Show-Cause Directive Issued
  Stratford University (00019411), Falls Church, VA (Student Achievement)
  https://static1.squarespace.com/static/5ce58a38738b880001909396/t/5d8259c58541c55a854003fa/1568823749
  377/Summary+of+April+2018+Council+Actions.pdf

                                                  4
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 5 of 26 PageID# 5




    truthfully revealing these material problems, Dr. Shurtz publicly and falsely announced in

    Erbil that the branch campus was already accredited. See paragraph 12, infra.

 9. The existence of the show-cause directive prohibiting Stratford from establishing branch

    campuses was an absolutely essential and crucial fact, fraudulently concealed by

    Defendants. IAC, as a foreign educational company, was unfamiliar with the intricacies

    of U.S. accrediting standards and practices. IAC reasonably relied upon Stratford and

    Shurtz, as the project advisor to IAC, to supply it with truthful, accurate, and complete

    information concerning accreditation of Stratford University and the application of

    accreditation to the Erbil branch campus.

 10. Not only did Defendants actively conceal and fail to disclose the show-cause directive to

    IAC, they also directly and falsely misrepresented present and material facts to IAC.

    Defendants falsely that Stratford’s full accreditation and good standing with ACICS

    would result in swift and full accreditation for the Erbil branch campus, which was a false

    representation entirely because Stratford was not in good standing with ACICS.

 11. On or about July 27, 2018, IAC and Stratford entered into a preliminary joint venture

    agreement in which the entities would be affiliated to form a branch campus in Erbil to be

    named Stratford University of Kurdistan, Ex. 3A, and this preliminary joint venture

    agreement was later slightly modified to change the revenue Stratford would receive. Ex.

    3B. With this slight change, the agreement was signed again in approximately March

    2019. Id. This branch campus was a division of and owned by IAC. Id. Following the

    signing of the July 29, 2018 joint venture agreement, Shurtz followed up with a letter to




                                             5
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 6 of 26 PageID# 6




    IAC on July 29, 2018 in which he confirmed that Stratford and IAC had formed a joint

    venture and that Stratford would establish a fully accredited branch campus, as part of the

    joint venture. Ex. 4. The parties at all times thereafter acted in complete accordance

    with the JV agreements established until ACICS began to investigate the Erbil branch

    campus, which Stratford failed to disclose, in September 2019. At no time did Shurtz or

    anyone else at Stratford alert IAC to existence of the April and August 2018 show-cause

    directives, and Defendants continued their misrepresentations that Stratford’s good

    standing and accreditation with ACICS would quickly establish full accreditation for the

    Erbil branch campus.

 12. Shurtz continued to make similar misrepresentations publicly during this time frame. In

    late July 2018, Shurtz was in Erbil to sign the initial joint venture agreement. Shurtz

    made press announcement of the Erbil branch campus that was covered by local media in

    Kurdistan, by Rudaw TV and the local newspaper Xebat. In his presentation to the

    media, IAC, and prospective students and parents, Shurtz proclaimed that the Erbil

    campus was fully accredited through Stratford. See (At minute 8:57 to end of video)

    https://www.youtube.com/watch?time_continue=4&v=Ot4z4f-

    sAAE&feature=emb_logo.

 13. Stratford and IAC took immediate steps to open the branch campus in Erbil. With

    Stratford’s full knowledge and input, IAC submitted a full branch-campus proposal, the

    catalogs of the officially requested majors and programs, and a joint board of Governance

    for the authorized approval by the Kurdistan Ministry of Higher Education and Scientific

    Research, as the laws of the Kurdistan Ministry stipulates. Ex. 5A & 5B. A full and

    unrestricted license for a branch campus was granted based on the proposal and approvals



                                             6
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 7 of 26 PageID# 7




    submitted by the main campus through its President Richard Shurtz, and Vice President,

    Feroze Khan. Ex. 6. The license for the Stratford University branch in Erbil City,

    Kurdistan was granted on August 6, 2018. Id.

 14. IAC moved quickly to start comprehensive course work, with Stratford’s full consent,

    assistance, and endorsement in the form of closely supervised joint-hybrid delivery. In

    October and November 2018, Stratford assisted IAC in starting extensive business, math,

    English language and speech classes, statistics, ethics, programming and computing, and

    other coursework for the Erbil campus for the first semester students, which was

    expanded upon in the following semesters in 2019. Ex. 7A-7G. In September 2019,

    Stratford assisted IAC in implementing 8 additional classes in business, accounting,

    computer programming, and networking courses. Ex. 8. In total the students took 10

    courses during 2018 and 2019 in business, mathematics, English accounting and

    statistics, programming and other related coursework. At all times in 2018 and through

    most of 2019, IAC and Stratford implemented a comprehensive course list for the Erbil

    students and the Erbil branch campus offered far more coursework than a language

    institute, as Stratford would later falsely claim after ACICS began investing the Erbil

    branch campus.

 15. For over a year and half in 2018 and 2019, the Erbil branch campus (in accordance to the

    misrepresented facts by Richard Shurtz in signed official documents, and publicly

    broadcasted videos and marketing material) was fully operational and IAC and its

    principals continued to believe it was a fully accredited branch campus, due to Dr.

    Shurtz’s false representations. IAC operated the Erbil branch campus with the full

    support of the main Stratford Campus, delivering hybrid programs and majors (onsite



                                             7
 Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 8 of 26 PageID# 8




       with online support) in accordance to the JV agreement established between the parties.

       The Erbil campus had close to 300 students enrolled in the different approved academic

       programs and majors, with the full knowledge and approval of the Stratford University

       academic leadership, faculty and staff. English language and foundation courses were

       integral components of each of the offered majors and degrees, but the courses went well

       beyond that.

   16. In the first year, students in two took 10 courses divided over 2 semesters and in the

       second year of the Erbil campus, students took 10 courses divided over 3 semesters. The

       coursework for the two years, including the current semester is as follows:

                               School of Science & Engineering


First year
First semester
       1.    FENG111 English Comprehension & Composition
       2.    ESL053- Presentations
       3.    FCIS110 Fundamentals of Computing
       4.    ESL062 Academic Reading and Writing
       5.    FMAT110 Fundamentals of Mathematics
Second semester
       1.    FENG 211 Oral Communications
       2.    FMAT 211 Statistics
       3.    FHUM 110 Principles of Ethics
       4.    FCIS103 Fundamentals of Information System
       5.    FENG 230 Advanced Composition and Research


Second Year
First Semester
1. BUS100 Introduction to Business
2. CIS131 Programming Fundamentals
3. CIS141 Hardware Fundamentals



                                                8
 Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 9 of 26 PageID# 9




Current Semester
       1. CIS 130 Introduction to Databases
       2. CIS133 Technical and Professional Communication
       3. BUS120 Sales and Marketing
Third semester
1. CIS 207 Programming Languages
2. CIS 144 OS Architecture
3. CIS146 Fundamentals of Networking
4. CIS201 Fundamentals of IT Security


                         School of Business & International Business
First year
First semester
       1.    FENG111 English Comprehension & Composition
       2.    ESL053- Presentations
       3.    FCIS110 Fundamentals of Computing
       4.    ESL062 Academic Reading and Writing
       5.    FMAT110 Fundamentals of Mathematics
Second semester
       1.    FENG 211 Oral Communications
       2.    FMAT 211 Statistics
       3.    FHUM 110 Principles of Ethics
       4.    FCIS103 fundamental of information system
       5.    FENG 230 Advanced Composition and Research


                 Second Year
First Semester
       1. BUS112 Principles of Accounting I
       2. BUS100 Introduction to Business
       3. BUS135 Principles of Management
Current Semester
       1. BUS120 Sales And Marketing
       2. BUS240 International Business
       3. BUS200: Business Law
Third semester


                                              9
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 10 of 26 PageID# 10




     1.   BUS250 Principles of Economics
     2.   BUS220 Business Communications
     3.   BUS210 Human Resource Management
     4.   BUS235 Operations Management
  17. The Erbil students take classes, business, law, programming, statistics, accounting,

     information systems, ethics, and numerous others that clearly demonstrate that the

     campus is not merely part of Stratford Language Institute. Stratford never had an

     agreement with Stratford Language Institute (which does exist as a separate Virginia

     company entitled Stratford University Language Institute, LLC) and indeed, if all IAC

     was attempting to establish was a language institute per its agreement with SLI, as

     Stratford falsely claimed, IAC would have had to obtain a license from the Ministry of

     Education in Kurdistan Regional Government (KRG),which regulates education from K-

     12, rather than the Ministry of Higher Education. The Erbil campus classes were jointly

     provided with Defendants’ full knowledge, assistance and approval. The joint venture

     agreements have always been with Stratford University to establish a branch campus, not

     merely a language institute. It included foundation courses including English language

     courses, and credited courses in Math and Information Technology and other specific

     majors’ courses. These foundational courses constituted mainly first year credit-courses

     at the bachelor level. Students are enrolled in the following approved majors, some of

     which are being offered by Stratford University at the Erbil Campus for the first time.

     First, a School of Business, Accounting and Finance, HR, Gas and Oil Management,

     and Business Administration. Second, a School of Computer Engineering

     offering Cybersecurity, Networking, Software, and Telecommunications. All of these

     majors were offered with Stratford’s full knowledge, consent and assistance. Stratford

     University does not offer HR, Oil and Gas majors, and would not have the right to do so


                                              10
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 11 of 26 PageID# 11




     without obtaining ACICS’s specialized programmatic accreditors’ prior review and

     approval. Yet despite assuring IAC that the Erbil campus was fully accredited and the

     classes were approved, Stratford never even informed ACICS of the campus’ existence.

  18. On or about September 19, 2019, ACICS started an investigation of the branch campus in

     Erbil. According to ACICS’s accreditation criteria, a higher education institution is

     obliged to notify the accrediting agency prior to initiating or establishing of any new

     branch campuses, learning site, or academic activity. Additionally, an institution shall not

     initiate any academic activities including the establishment of a branch campus or a

     learning site while under any type of adverse action imposed of the accrediting agency,

     especially a show-cause directive.

  19. In response to ACICS’s September 2019 inquiry, Stratford began to misrepresent the

     Erbil campus and to claim that it was only associated with Stratford Language Institute,

     (“SLI”) rather than a Stratford branch campus itself and that the Erbil campus could

     become separately accredited through Stratford Language Institute’s accreditor,

     Commission on English Language Program Accreditation (“CEA”). This is highly

     misleading. CEA confirmed in a letter of February 20, 2020, that SLI is only accredited

     by CEA in its Falls Church Virginia and that other than that one location that SLI “has no

     accredited branch locations, whether domestic or international, that have any relationship

     with or approval by CEA.” Ex. 9. Upon information and belief, Stratford only contacted

     CEA about possibly accrediting SLI after ACICS began investigating Stratford’s

     unauthorized branch campus in September 2019. Prior to that investigation, Stratford had

     never claimed or considered the Erbil campus to only be a language institute, it was

     always known to all parties as a branch campus. ACICIS recounted Stratford’s earlier



                                              11
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 12 of 26 PageID# 12




     responses when it issued yet another Show-cause Directive to Stratford on December 19,

     2019. Ex. 15, supra. Among other Stratford misrepresentations, the December 2019

     Show-cause Directive recounts that in Stratford’s first response to ACICS’s investigation

     on October 19, 2019, Stratford claimed:

     It was the institution’s intent to submit an application for the branch campus in November
     2019, prior to the Council’s December meeting. However, the institution asserted that it
     does not have either a branch campus or learning site in Erbil. Rather, Stratford Language
     Institute (SLI) has a branch campus where a foundation ESL course would ensure a pool
     of qualified candidates when the Stratford campus was operational. Students who
     completed the two-year SLI program would be accepted into Stratford University
     “...either in the US, online. Id.

  20. This statement was not true. There was never a separate agreement between the parties to

     establish a Stratford Language Institute, the agreements were at all times clearly stating

     the establishment of Stratford University fully accredited branch-campus. The original

     JV agreements referenced IAC being able to use both Stratford University and Stratford

     Language Institute brand names in Iraq, without mentioning any details about the

     Stratford Language Institute ownership, accreditation, or academic offerings. The

     Courses offered by Stratford University in Erbil included ESL, and many additional

     credited courses in Math, Business, Accounting, and IT, and many others. See

     paragraphs 16 and 17, supra. They were designed as part of the students’ supposedly

     accredited majors and programs at the bachelor degree level, which Stratford University

     fully knew of and approved prior to ACICS 2019 show-cause directive. At no time prior

     the 2019 show-cause directive did Stratford ever attempt to claim that IAC could only

     operate Stratford Language Institute through accreditation separate and apart from

     ACICS.




                                               12
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 13 of 26 PageID# 13




  21. While Stratford was being investigated for the Erbil campus, it failed to disclose the

     existence of ACICS’s September 2019 investigation until approximately October 30,

     2019. Ex. 10. At that time, Stratford told IAC about the ACICS investigation and asked

     IAC to change its online marketing postings and advertising for the campus to suggest

     that SLI completion was necessary for enrollment at Stratford University or for online

     courses, even though comprehensive hybrid courses were jointly being provided to the

     Erbil students for close to a year and half with Stratford’s full knowledge and approval.

     Yet even then, Defendants failed to inform IAC about the earlier 2018 show-cause

     directive and other major non-compliance adverse actions against Stratford main campus

     and all of its other national and international campuses.

  22. Stratford also took other steps to try to cover their tracks. In late October and early

     November 2019, Stratford created a Memorandum of Understanding (MOU) that it told

     IAC it would need to submit to ACICS for its branch application in order to try to lift the

     2019 show-cause, but in reality, was meant to try to shift the blame to IAC. Ex. 11

     Stratford backdated the MOU to June 10, 2018 and submitted the backdated document to

     ACICS. As the emails attaching the drafts of the MOU demonstrate, the document never

     existed before late October and early November 2019. Ex. 12A-12D. Simultaneously,

     Stratford had Dr. Barzani sign an agent agreement with Stratford, which upon

     information and belief, Stratford also backdated to June 2018 and submitted to IAC. Ex.

     13A-13B. Both of these documents were submitted in Stratford’s initial response to

     ACICS’s 2019 show-cause directive. Ex. 14.

  23. IAC was misled to believe that these are important steps that were required to apply for

     the branch-campus accreditation. These two documents were presented along with a list



                                               13
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 14 of 26 PageID# 14




     of other required documents that Stratford University requested from IAC at the same

     time, without disclosing the fact that these two documents were utilized to support the

     false representations Stratford made to ACICS. Not knowing how Stratford would try to

     use these documents, IAC felt compelled to go along with Stratford’s attempts as they

     were convinced by Stratford University that these documents were needed to support the

     accreditation of the branch campus and to extricate Stratford and IAC from ACICS’s

     investigation. IAC confirmed that the application would be submitted in November

     2019 and Stratford promised it would be. IAC, represented by its President Saqi Barzani,

     still had full and unquestionable trust in the leadership of Stratford University to act in

     both Stratford and IAC’s best interest. Because of this Dr. Barzani even sent them his

     official signature electronically to affix it on the requested agency and MOU documents,

     a signature which Stratford may be continuing to use without authorization. Yet, as

     events would soon reveal, Stratford’s primary purpose in creating the sham MOU was to

     support the misrepresentation to ACICS that no branch campus existed and to try to pass

     the blame onto IAC for supposedly not establishing a JV and offering classes beyond

     Stratford Language Institute, even though the parties had long been acting under a JV

     since mid-2018, and agreed upon and approved the coursework offered to the Erbil

     students.

  24. In November and December 2019, Stratford first began to try to pass blame on IAC,

     claiming its online advertising on Facebook was causing ACICS to threaten to shut down

     all accreditation of Stratford University, and all of its campuses, even though Stratford

     knew of, assisted in creating, and fully approved such marketing efforts prior to the start

     of ACICS’s 2019 investigation.



                                               14
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 15 of 26 PageID# 15




  25. Finally, on December 19, 2019 ACICS issued a second show-cause directive to Stratford

     addressing the unauthorized Erbil campus and other unrelated Stratford violation on other

     campuses. Ex. 15. Dr Shurtz emailed IAC the same day, notifying Dr. Barzani about the

     new show-cause directive and blaming IAC for it. Ex. 16. After Stratford told IAC

     about this new 2019 show-cause investigation, IAC investigated further and found out on

     its own that Stratford had been under a show-cause directive in 2018 when the parties

     entered into their joint venture, as well as many other previous show-cause directives.

     IAC was shocked to discover Stratford had concealed that critical fact from IAC when

     they entered into the JV agreement and for their entire business relationship.

  26. Given Stratford’s misrepresentations, fraudulent inducement, and attempts to pass blame,

     IAC sent a letter on December 27, 2019, through its legal counsel, to Stratford and

     ACICS. The letter formally disaffiliated IAC from Stratford but asked both ACICS and

     Stratford to not interfere with IAC’s students and their continuing education since the

     Erbil campus was a division of and owned by IAC. IAC instead asked for a reasonable

     transition period and teach out period for the students. Ex. 17.

  27. ACICS and Stratford ignored IAC’s requests in the December 27 letter. Instead, over

     IAC’s strenuous objections pointing out Stratford’s previous fraudulent conduct in emails

     on both January 4 and January 6, Ex. 18, Stratford began a series of willful and reckless

     defamatory communications sent directly to IAC’s Erbil students, causing panic, distrust,

     and widespread withdrawal of many of the students.

  28. First, on January 6, 2020, and over IAC’s objections, see Exs. 17-18, Dr. Shurtz sent the

     following false and defamatory email to all of the Erbil campus students:

     From: Corporate Communications <corporatecommunications@stratford.edu>
     Date: January 6, 2020 at 7:45:47 AM EST


                                              15
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 16 of 26 PageID# 16



     To: Richard Shurtz <rshurtz@stratford.edu>
     Subject: Erbil Stratford Language Institute Update


     Dear Students,

     Stratford University established a partnership with International Academic City (IAC) in June of
     2018. This partnership authorized the operation of Stratford Language Institute in Erbil.
     Stratford University only authorized the delivery of English as a Second Language (ESL) and
     academic Foundation courses. Our goal was to eventually establish a fully-accredited campus of
     Stratford University. At the current time, the Erbil campus is not accredited by the Accrediting
     Council for Independent College and Schools (“ACICS”), and is not a Stratford University
     Campus.

     Our local partners, International Academic City (IAC), never established the proper Joint Venture
     Corporate structure to be an accredited institution. Rather than comply with ACICS
     requirements, IAC formally disaffiliated with Stratford University via letter sent to ACICS on
     December 27, 2019. Therefore, we cannot continue with this partnership due to misalignment
     with US accreditation requirements. Effective today, all access to our IT resources will be
     terminated and your education will be under the full control and authority of IAC, per the
     termination of the partnership.

     We realize you may have questions related to this communication; therefore, we suggest you
     speak to your campus leadership. We wish you the best of luck in your continued studies with
     IAC.

     Sincerely,

     Richard R. Shurtz, President
     Stratford University

  29. The misrepresentations and defamation contained in this email are myriad, all of which

     irreparably damaged IAC’s relationships with its students, and directly impugned IAC’s

     business reputation, including its honesty, credit, credibility, efficiency, and its good

     standing in the educational community. First, Shurtz and Stratford falsely claimed that

     Stratford only endorsed – and IAC only agreed to – a Stratford Language Institute, when

     in fact, there is overwhelming evidence that Stratford knowingly authorized, endorsed,

     and assisted IAC in establishing comprehensive coursework in business and

     programming and other courses well beyond SLI for the Erbil students. Second,



                                                16
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 17 of 26 PageID# 17




     Stratford stated the Erbil was not accredited and was not part of Stratford University,

     despite, Schurz’s videotaped misrepresentation claiming that the school was fully

     accredited. Likewise, Schurz’s January 6 email failed to truthfully state Stratford

     intentionally and fraudulently concealed from IAC the fact that it was under a show-

     cause directive in 2018 and was not allowed to open a branch campus. Third, Shurtz and

     Stratford falsely defamed IAC for the lack of accreditation (rather than truthfully

     admitting their 2018 show-cause directive as the real cause) by claiming that IAC failed

     to establish the proper Joint Venture Corporate Structure. These false and defamatory

     statements are discredited by Stratford’s own admissions that the joint venture was

     established in 2018. See Exs. 3 & 4. Upon information and belief, Stratford made these

     false statements to extricate itself from the ACICS show-cause directive and to

     maliciously and willfully injure its partner by passing the blame to IAC for Stratford’s

     own misconduct.

  30. Stratford, however, was not content with merely one defamatory communication to the

     Erbil students. Shortly after the January 6, 2020 email, Stratford and Shurtz posted the

     following communication on Stratford’s website to the Erbil students, which upon

     information and belief, was also sent to inquiring students or other parties by email.

     Virtually every sentence of this communication was false, misleading, and defamatory.




                                              17
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 18 of 26 PageID# 18




  31. If anything, the defamation in this communication is even more malicious and damaging

     than the first communication. With no basis whatsoever other than to attempting to hurt

     its former partner and cover up its own misconduct, Stratford and Shurtz falsely claimed:

     (1) Stratford University never had a campus in Erbil, despite their JV agreement

     establishing a branch campus, and the Minister of Higher Education and Scientific

     Research’s statement that a branch campus was established and Stratford’s full

     knowledge and consent to the branch campus for a year and half. (2) Defendants falsely

     claimed that IAC refused to follow proper protocol and incorrectly began operations as

     an official Stratford University campus. These statements were false because Stratford

     knew of and wholly approved IAC’s actions throughout the entire joint venture. Stratford

     only self-servingly tried to claim the Erbil campus was only a SLI when ACICS began


                                            18
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 19 of 26 PageID# 19




     investigating in September 2019 due to Stratford’s failure to identify the campus to

     ACICS and its fraudulent concealment and omission of the 2018 show-cause directive

     from IAC. (3) Defendants made further enormously damaging and malicious defamatory

     statements, falsely claiming that IAC mislead its students with false advertising and

     provided them with fake Bachelor’s and Master’s degrees, falsely claiming that IAC

     refused to change its unauthorized practices; falsely claiming that IAC kept tuition that

     was improperly collected; falsely claiming “the operation in Kurdistan is rogue and

     unauthorized;” and maliciously harming IAC by advising potential students to not enroll

     with IAC and instead soliciting IAC’s Erbil students to join Stratford University’s

     campus or online courses.

  32. In conjunction with and support of these defamatory statements, Stratford has posted the

     following false and misleading information on the disclosures section of its website.

     ACICS DISCLOSURE

     ACICS Show-cause Directive Notification


     Stratford University has been directed to show-cause due to unapproved branch
     activity by our accreditor, the Accrediting Council for Independent College and Schools
     (“ACICS”). This show-cause directive requires us to notify our current and prospective
     students.

     This show-cause directive was not issued in relation to any academic or administrative
     operations at our US based campuses, and no student’s ability to receive their Stratford
     University degree will be affected because of this show-cause directive. Stratford
     University did not engage in unapproved branch activity in Erbil, and will be filing its
     response to the show-cause shortly.

     Our current grant of accreditation has been extended until May 31, 2020. Over the next
     few months, Stratford University is committed to ensuring that all reaccreditation criteria
     are met, and that any area of noncompliance related to the site in Erbil, Kurdistan are
     satisfied.



                                             19
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 20 of 26 PageID# 20




     We realize that you may have questions related to this directive issued by ACICS.
     Inquiries can be directed to compliance@stratford.edu.

  33. As IAC and its legal counsel began to challenge Defendant’s defamation and demanded a

     retraction, counsel for Stratford made it clear they would rely upon the backdated MOU

     to manufacture and impute blame on IAC for supposedly not establishing a JV and

     offering classes beyond SLI, all of which are patently false, since the MOU did not in fact

     even exist until November 2019.

              COUNT I – DEFAMATION AND DEFAMATION PER SE

  34. Defendants Stratford and Shurtz made willfully malicious and knowingly false written

     statements which have severely and irreparably damaged IAC’s business reputation in

     Kurdistan and throughout Iraq and the Middle East. The Erbil campus is in the process

     of shutting down and almost certainly will have to be shut down completely in the near

     future. In this conservative area of the world, slanderous and false statements made

     against IAC and imputed against its President and owner Dr. Saqi Barzani, have severely

     discredited their reputations and ability to obtain future business. At all times, Shurtz

     personally authored these defamatory statements and directed the defamatory statements

     be submitted in Stratford University’s name. Many Erbil students have quit their

     coursework and widely spread Defendants’ false statements about IAC and the Erbil

     statements. IAC has suffered a severe setback in its reputation and ability to work with

     other institutions to offer educational coursework due to Defendants’ rampant

     defamation. Defendants’ statements cast false aspersions on IAC’s honesty, credit,

     efficiency and standing in the educational field.

  35. Defendants’ defamatory statements about IAC are also of and concerning Dr. Saqi

     Barzani. IAC is a relatively small company and Dr. Barzani is known by the students,

                                              20
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 21 of 26 PageID# 21




     their parents, the teachers, and the educational community as the owner and face of IAC

     and its Erbil campus. Based on Defendants’ false and defamatory statements, parents,

     students, teachers, and others in the educational community have directly called Dr.

     Barzani a liar, a cheat, and a scammer, who presented them with a fake university, all of

     which is false and directly due to Stratford’s false and defamatory statements listed

     above. Accordingly, Dr Barzani also sues Defendants for his own loss of reputation

     based on their defamatory statements.

  36. Defendants both acted with actual malice in making these false statements. Defendant

     Shurtz directed and personally wrote and signed the defamatory statements, with

     knowledge of their falsity. Defendants made their false statements with knowledge that

     they were false or with reckless disregard of whether or not they were false. As

     evidenced by the exhibits in this case, Defendants were fully aware of and approved the

     joint venture agreement, were fully aware of and approved the full coursework offered by

     IAC to its students, and were fully aware of and approved IAC’s referencing itself as a

     branch campus of Stratford University. Likewise, Shurtz falsely stated on video to IAC

     and its students that the Erbil campus was fully accredited. See Exs. 2 – 8 and video

     link.

  37. Accordingly, IAC seeks compensatory damages and lost profits, and statutory interest

     against both Defendants as delineated in its ad damnum provision and punitive damages

     of up to $350,000 against both Defendants for their maliciously false statements.

             COUNT II – FRAUDULENT OMISSION AND CONCEALMENT

  38. Stratford, by and through the actions and direction of Defendant Shurtz, deliberately

     concealed and omitted a material fact to induce IAC to enter into its business relationship



                                              21
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 22 of 26 PageID# 22




     with Stratford. Defendants fraudulently and intentionally concealed and failed to disclose

     the fact that Stratford was under a 2018 show-cause directive and other serious non-

     compliance violations from ACICS when it entered into its relationship with IAC and

     thus could not open a branch campus or obtain accreditation for the Erbil campus, despite

     its false promises to IAC that the Erbil campus would be a branch campus and that it

     would extend its accreditation to the Erbil campus. Both Defendants knew or should

     have known that IAC was acting on the reasonable assumption that no adverse facts like

     ACICS’s 2018 show-cause directive existed which would prevent accreditation and the

     establishment of the branch campus. IAC would never have entered into any kind of

     agreement or affiliation with Stratford had Defendants truthfully disclosed this materially

     adverse fact.

  39. IAC reasonably and justifiably relied upon Stratford’s and Shurtz’s repeated assurances

     that Stratford had full accreditation which extended to the Erbil campus and that Stratford

     had the right and ability to open the Erbil campus as a branch campus of Stratford.

     Stratford University is a long-established educational institute with multiple branches and

     IAC reasonably relied upon Stratford’s statements about its own accreditation status and

     ability to open a branch campus. IAC had no reason to believe that Stratford was

     concealing materially adverse facts, and as shown by numerous records, IAC and its

     leadership had full trust and unquestionable trust in Stratford and its leadership.

  40. All of the damages IAC has suffered would have been avoided if Defendants would have

     simply told the truth and not concealed material facts. Had the facts been disclosed, IAC

     would not have entered into a business relation with Stratford, would not have been

     caught up in Stratford’s ongoing violations and show-cause directives, and would not



                                              22
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 23 of 26 PageID# 23




     have suffered Defendants’ crippling defamation. Accordingly, IAC seeks compensatory

     damages and lost profits against both Defendants as delineated in its ad damnum

     provision, punitive damages of up to $350,000 against both Defendants for their

     maliciously false statements, statutory interest, and reasonable attorney’s fees and costs

     in the Court’s discretion under Prospect Development Company, Inc. v. Bershader, 258

     Va. 75, 92 (1999).

                   COUNT III – FRAUDULENT MISREPRESENTATION

  41. Not only did Defendants conceal the 2018 show-cause directive, they actively

     misrepresented present and material facts to induce IAC to enter into the JV agreement.

     Defendants affirmatively told IAC that ACICS accreditation applied to IAC’s Erbil

     campus and falsely told IAC that its campus would be a Stratford branch campus.

     Likewise, Shurtz affirmatively and falsely claimed in the previously referenced

     videotaped press conference that the Erbil campus as fully accredited just like all of

     Stratford’s other branches.

  42. All of the damages IAC has suffered would have been avoided if Defendants would have

     simply told the truth and not misrepresented material facts. Had the facts been disclosed,

     IAC would not have entered into a business relation with Stratford, would not have been

     caught up in Stratford’s ongoing violations and show-cause directives, and would not

     have suffered Defendants’ crippling defamation. Accordingly, IAC seeks compensatory

     damages and lost profits, and statutory interest against both Defendants as delineated in

     its ad damnum provision and punitive damages of up to $350,000 against both

     Defendants for their maliciously false statements, and reasonable attorney’s fees and




                                              23
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 24 of 26 PageID# 24




     costs in the Court’s discretion under Prospect Development Company, Inc. v. Bershader,

     258 Va. 75, 92 (1999).

           COUNT IV – TORTIOUS INTERFERENCE WITH CONTRACT

  43. Defendants tortiously interfered with IAC’s contractual relationship with the students at

     the Erbil campus. IAC, had a valid contractual relationship with students and business

     expectancies with prospective students. Defendants knew of IAC’s contractual relations

     with the students and intentionally interfered with those relationships utilizing improper

     and unlawful methods, with their defamatory communications to the students, and

     fraudulent misrepresentations of the truth, and sharp dealing and unethical business

     practices, in attempting to blame IAC’s for their misconduct and to convince students to

     leave their Erbil classes and take coursework directly with Stratford. Shurtz actively and

     personally directed and participated at all stages of Stratford’s unlawful interference

     actions.

  44. IAC has thus far lost its students (as it seeks to transfer them to other institutions) and

     suffered associated damages. Accordingly, IAC seeks compensatory damages and lost

     profits against both Defendants as delineated in its ad damnum provision, statutory

     interest, and punitive damages of up to $350,000 against both Defendants.

    COUNT V – BREACH OF CONTRACT – STRATFORD UNIVERSITY ONLY

  45. Independent from tortious actions, Stratford breached the initial and final JV agreements,

     Exs. 3A-B & 4, which promised that Stratford would establish an Erbil branch campus

     that was fully accredited in exchange for payment of royalties and percentages of gross

     revenue. Despite taking revenue payments from IAC, Ex. 19, Stratford has failed to meet

     its contractual obligations at any point in time, instead hiding the evidence that it had



                                                24
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 25 of 26 PageID# 25




       never fulfilled its contractual promises. Accordingly, IAC seeks compensatory damages,

       and pre-judgment and post-judgment interest at Virginia’s statutory rate, and reasonable

       attorney’s fees and costs.

                                           AD DAMNUM

       WHEREFORE, IAC and Dr. Barzani (for Count I) seeks compensatory damages of at

least $10,468,000 consisting of all its investments and time as laid out below, and its present and

future lost profits; additional compensatory damages for its loss of reputation and loss of

contracts at an amount to be determined; punitive damages of up to $350,000 for Defendants’

tortious actions and breach of contract as delineated below and statutory interest of six percent.

             Item                             Rationale                            Amounts
Initial Consultancy for        4 consultants for one year.                                    $500,000
License and Project Initiation $120,000 x 4


License cost                   Proposal cost and License fees.                     $250,000
Leasehold Improvement          Modification of leased building to fit              $385,000
                               the purpose of a higher education
                               facility / with receipts
Furniture                      Classrooms, Lecture Halls, Mini                     $490,000
                               Auditorium, Offices and Labs, dining
                               hall.
Technology Equipment           2 Labs/ Testing Rooms / Offices                      $90,000
Air-conditioning and Electric 1. Entire building                                   $155,000
Generators                     2. 2 Generators
Marketing                      TV, Printed material and online                     $550,000
Loss of Plaintiffs’ Reputation Defamatory Statements of Defendants Compensatory damages TBD
Loss of Profit 2019 / 2020     Bases in 5x growth between first and               $1,440,000
                               second year, halting all marketing
                               efforts at a crucial time which is end
                               of October in Iraq, IAC estimated the
                               enrollment of at least 1,200, it ended
                               up with 300 students (there is a high
                               demand for Higher Education in Iraq.
Loss of Potential Profit       University was growing at a very fast              $6,000,000
                               pace, and over the next 5 years, we


                                                25
Case 1:20-cv-00193-LO-JFA Document 1 Filed 02/24/20 Page 26 of 26 PageID# 26




                              could have more than 5000 students
                              enrolled
Travel Expanses                                                                            $78,000
Closure Consultancy           3 consultants at @20,000 per month                          $180,000
                              for 3 months.
Punitive Damages                                                                       $350,000
General Total                                                                       $10,468,000

                                      JURY DEMAND

      IAC hereby requests a trial by jury of these matters.

Dated: February 24, 2020                            Respectfully submitted,
                                                    /s/ Stephen J. Stine, Esq.
                                                    (VSB No. 66738)
                                                    The Stine Law Firm, PLLC
                                                    3900 Jermantown Rd., Suite 300
                                                    Fairfax, VA 22030-4900
                                                    Office Phone: 703-934-4647 Ext. 326
                                                    Cell Phone: (703) 201-5075
                                                    Fax: (703) 991-6559
                                                    Email: stine@stinelaw.com

                                                    Counsel for Plaintiff




                                              26
